DETAIL ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The following is a response to the communication received on 03/05/2021, wherein claims 1, 2, 6, 14, 15, 17, 19 and 20 have been amended. Thus, claims 1-20 are pending in this application.
Response to Amendment
3.	The amendment to claims 2, 14 and 19 is sufficient to overcome the rejection set forth in the previous office action under section §112(a). 
Similarly, the amendment to claims 1, 2 and 20 is sufficient to overcome the rejection set forth in the previous office action under section §112(b). Accordingly, the Office withdraws the above rejections.       
ALLOWABLE SUBJECT MATTER
4.	Claims 1-20 are allowed. 	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715